Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 1 of 7




                       EXHIBIT A
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 2 of 7




                       In the Matter Of:
                            18-cv-066266


                  ACTAVA TV, INC., et al.
                          v.
            JOINT STOCK COMPANY "CHANNEL
             ONE RUSSIA WORLDWIDE,", et al.

              Deposition of Rousian Tsoutiev

                  Friday, December 18, 2020




                          330 West 38th Street
                          Suite 404
                          New York, NY 10018
                          tel: 646 650 5055
                          www.littlereporting.com
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 3 of 7




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 4 of 7




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 5 of 7




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 6 of 7




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
Case 1:18-cv-06626-ALC-KNF Document 279-1 Filed 02/24/21 Page 7 of 7




                  The Little Reporting Company
            (646) 650-5055 | www.littlereporting.com
